Citation Nr: 0630767	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-03 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
residuals of a radical retropubic prostatectomy, from May, 1, 
2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1985, and from September 1986 to October 1989.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 decision, in which the RO granted 
service connection and assigned a 100 percent rating for 
prostate cancer, retroactive to December 27, 2000 (the date 
of an informal claim), as well as assigned an initial 40 
percent rating for the residuals of a radical retropubic 
prostatectomy, from May 1, 2001 (more than six months 
following the procedure).  The veteran filed a notice of 
disagreement (NOD) with the 40 percent rating in February 
2002, and the RO issued a statement of the case (SOC) on 
September 24, 2002.  After the receipt of additional 
evidence, the RO issued a supplemental SOC (SSOC) on January 
27, 2003, and the veteran filed a substantive appeal that 
same date.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  Since May, 1, 2001, the primary residual of the veteran's 
radical retropubic prostatectomy is voiding dysfunction that 
requires the veteran to wear absorbent materials that must be 
changed no more than 4 times per day.


CONCLUSION OF LAW

Since May 1, 2001, the criteria for an initial rating in 
excess of 40 percent for residuals of a radical retropubic 
prostatectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115a (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for a rating in 
excess of 40 percent for residuals of a prostatectomy has 
been accomplished.  

Through a February 2001 notice letter, a September 2002 SOC, 
as well as January 2003 and October 2004 SSOCs, the RO 
notified the veteran and his representative of the legal 
criteria governing the claim, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claim.  After each, they were afforded the 
opportunity to respond.  The Board points out that, pursuant 
to the SOC and SSOCs, the RO's notice to the veteran includes 
information pertaining to both the criteria for higher 
ratings and information pertaining to the assigned effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the February 2001 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.   

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The first three of Pelegrini's content of notice requirements 
clearly have been met in this case.  With respect to the 
fourth requirement, the Board notes that the veteran has not 
explicitly been advised to provide any evidence in his 
possession that pertains to his claim.  However, the claims 
file reflects that the veteran has submitted in support of 
his claim pertinent service medical records as well as any 
private medical records that he had in his possession.  As 
such, the Board finds the veteran has, effectively, been put 
on notice to provide any evidence in his possession that 
pertains to the claim; accordingly, on these facts, the RO's 
omission is harmless.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 
(2006.)

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

While, in this case, documents meeting the VCAA's notice  
requirements were provided both before and after the rating 
action on appeal, the Board finds that any lack of full, pre-
adjudication notice in this appeal does not, in any way, 
prejudice the veteran.  In this regard, the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  As noted above, the RO has notified the appellant and 
his representative of what is needed to support the claim for 
higher rating, the respective duties of both parties in 
obtaining evidence, and what evidence has been considered in 
adjudicating the claim for a higher rating.  While the 
veteran has submitted evidence pertinent to the claim, he has 
not identified any medical treatment providers from whom he 
wanted the RO to obtain records.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim(s) is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are 
surgical/treatment records from the Rockingham Memorial 
Hospital.  Also, the veteran has been afforded a number of VA 
examinations in connection with his claim, the reports of 
which are associated with the file.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional, existing 
evidence pertinent to the claim for assignment of a higher 
evaluation that needs to be obtained.  The record also 
presents not 

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.

II.  Background

The veteran retired from his service in the U.S. Air Force.  
He had two tours of service in Vietnam.  During screening in 
May 2000, he was found to have an elevated PSA level, which 
is indicative of prostate cancer, As noted above, the veteran 
had a radical retropubic prostatectomy performed on October 
12, 2000.  He filed an informal application for service 
connection for prostate cancer on December 27, 2000.  

Cancer or metastasis is not shown to have recurred and 
radiation and/or chemotherapy was not shown as necessary 
treatment following the surgery.  He is not shown to be on 
hormone replacement therapy.  On VA examination in March 
2001, the veteran reported impotency and urination between 6-
8 times per day without dysuria.  While he was working, he 
reportedly used 3 absorbent pads per day.  He did not have 
any urinary tract infections or kidney stones, but his wife 
thought he might have passed a stone several weeks prior to 
that examination.  His weight was stable.  

Prostate cancer is one of the diseases associated with 
exposure to Agent Orange.  Considering the veteran's presumed 
herbicide exposure associated with his Vietnam service, in 
May 2001, the RO granted service connection for prostate 
cancer, on a presumptive basis.  The veteran was assigned a 
100 percent rating for prostate cancer, retroactive to 
December 27, 2000 (the date of an informal claim), as well as 
a 40 percent rating for the residuals of the radical 
retropubic prostatectomy, from May 1, 2001 (more than six 
months following the procedure).  The veteran requested 
appealed the assigned 40 percent rating.

The veteran was afforded another VA examination October 2002.  
At that time, he had retired from his civilian employment 
with Coors Brewing Company.  His weight had remained 
essentially stable.  The veteran reported lethargy without 
weakness or anorexia.  He reported a frequency of urination 
of between 6-10 times per day and two to four times at night.  
He had no hesitancy, and the stream was normal.  He had no 
dysuria and reported using three pads per day when he was 
working but now he was retired.  He reported that he actually 
prevented his incontinence because he stops at all facilities 
available to pass urine.  He reportedly still wore the pad 
constantly and still changed it three times per day.  He 
reported that position changes could cause leakage.  He 
reported the absence of urinary tract infections and no 
kidney stones.  He reported the absence of need for 
additional treatment for his malignancy.  Catherterizations 
and/or dilations were unnecessary.  No specific diet was 
required.  The diagnosis was status post retropubic 
prostatectomy with no evidence of recurrence of the cancer.  

III.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where the 
question involves one for an increased rating for already 
service-connected disability, the current level of disability 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Where, as in the instant case, the appeal 
arises from an original grant of service connection, 
consideration of the evidence since the effective date of the 
rating under consideration to determine whether "staged 
rating" (assignment of different ratings for distinct 
periods of time, based on the facts found) is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Rating Schedule provides a 100 percent rating for 
malignant neoplasms of the genitourinary system.  38 C.F.R. § 
4.115b, Diagnostic Code 7528 (2006).  A Note to this 
provision indicates that following the cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of § 3.105(e) 
of this chapter.  

The Board emphasizes that, in this case, and on these facts, 
the assignment of the 40 percent rating now at issue does not 
constitute a reduction, per se.  Section 3.105(e) provides 
procedures for "reduction . . . of compensation currently 
being made".  38 C.F.R. § 3.105 (e) (emphasis added).  
However, in the case, the 40 percent rating is the initial 
rating assigned for residuals of prostatectomy, effective 
more than  6 months following that procedure.  Thus , the May 
2001 rating did not "change" any prior award because that 
rating was an original award.  Inasmuch as the veteran was 
not actually receiving any VA disability compensation prior 
to the May 17, 2001 rating, it would appear that provisions 
governing reductions of ratings such as 38 C.F.R. § 3.105 are 
inapplicable.  In any event, the Board emphasizes that, while 
the VA examination upon which the May 2001 rating was based 
was afforded on March 12, 2001, approximately five months 
after his surgery, it was prior to any compensation award, 
and the 40 percent rating was not made effective until more 
than 6 months after the prostatectomy that formed the basis 
for rating the residual disability, consistent with spirit of 
the note to Diagnostic Code 7528.  Moreover, follow-up 
clinical records and subsequent examination in October 2002 
corroborate the March 2001 examination findings, and the 
record does not contain evidence of reoccurrence or 
metastasis or, for that matter, even any particular worsening 
of symptomatology following the March 2001 examination.  
Accordingly, the timing of when the initial examination was 
afforded is not regarded as of any noteworthy significance.

If, as in this case, there has been no local reoccurrence or 
metastasis, residuals of prostate cancer-or, more 
specifically, residuals following the cessation of treatment 
for prostate cancer, here, a prostatectomy-are rated as  
voiding dysfunction or renal dysfunction, whichever is 
predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

Voiding dysfunction is rated based on symptoms of urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. § 
4.115a.  Evaluation under urine leakage involves ratings 
ranging from 20 to 60 percent and contemplates continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  When these factors 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent rating is warranted.  38 C.F.R. § 4.115a.  When 
there is leakage requiring the wearing of absorbent materials 
which must be changed 2 to 4 times per day, a 40 percent 
disability rating is warranted.  Id.  A 20 percent rating 
contemplates leakage requiring the wearing of absorbent 
materials which must be changed less than 2 times per day.  
Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  38 C.F.R. § 4.115.  A 40 percent rating 
contemplates a daytime voiding interval less than 1 hour, or 
awakening to void 5 or more times per night.  Id.  A 20 
percent rating contemplates daytime voiding interval between 
1 and 2 hours, or awakening to void 3 to 4 times per night. 
Id.  A 10 percent rating contemplates daytime voiding 
interval between 2 and 3 hours, or awakening to void 2 times 
per night.  Id.

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115.  A 10 percent 
rating contemplates marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post-void 
residuals greater than 150 cubic centimeters (cc's); (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc's per second); (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  Id.  A 
noncompensable rating contemplates obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year.  Id.

In this case, the disability resulting from the veteran's 
prostate surgery is primarily manifested by voiding 
dysfunction.  38 C.F.R. § 4.115a.  The medical record as well 
as the veteran's own assertions establish that the veteran 
wears absorbent materials which must be changed no more than 
4 times a day; this corresponds to the criteria for the 
assigned 40 percent rating based on voiding dysfunction.  In 
the absence of evidence that the veteran's condition requires 
the use of absorbent materials that must be changed more than 
4 times per day, the criteria for the next higher, 60 percent 
rating for voiding dysfunction are not met.  

Although the veteran could be evaluated, in the alternative, 
under the criteria for voiding frequency, that portion of the 
rating schedule only provides for a maximum 40 percent 
rating, which the veteran already has; hence, rating the 
veteran's residual disability as voiding frequency would not 
provide a basis for any higher rating.  

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that, at no point since the May 2001 effective 
date of the assigned 40 percent rating has the veteran's 
disability reflected so exceptional or unusual a disability 
picture as to warrant the assignment of any higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited 
to and discussed in the January 2003).  In the absence of 
evidence of marked interference with employment (i.e., beyond 
that contemplated in the assigned rating ), or frequent 
periods of hospitalization, or evidence that the disability 
has otherwise rendered impractical the application of the 
regular schedular standards, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) have 
not been met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and the 
claim for an initial rating in excess of 40 percent for 
residuals of a radical retropubic prostatectomy, from May 1, 
2001, must be denied.  In reaching these conclusions, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).




ORDER

An initial rating in excess of 40 percent for residuals of a 
radical retropubic prostatectomy, from May 17, 2001, is 
denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


